Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 17, 2020

                                     No. 04-19-00830-CR

                                   Cedric Cornelius NEAL,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                      From the County Court at Law, Kerr County, Texas
                                 Trial Court No. CR180911
                          Honorable Susan Harris, Judge Presiding


                                        ORDER
       In this habeas corpus appeal, the State’s brief was originally due to be filed with this
court on January 21, 2020. Before the due date, the State filed its first motion for a thirty-day
extension of time to file its brief until February 20, 2020.
        The State’s motion is GRANTED. The State must file its brief with this court by
February 20, 2020. See TEX. R. APP. P. 31.2 (“An appeal in a habeas corpus or bail proceeding
will be heard at the earliest practicable time.”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court